DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-5, 7-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shimoichi  (USPN 2019/0304663).
	Regarding claim 1, Shimoichi discloses a coil component (see figures 1, 12) comprising:
a body (a body 1) including a first surface  and a second surface opposing each other (a body of the coil component includes top and bottom surface, see figure 12), and a first side surface and a second side surface opposing each other  (side surfaces, see figure 12) and connecting the first surface of the body to the second surface of the body (also see figures 1, 12);
a support substrate (21) embedded in the body and including a first surface and a second surface opposing each other (top and bottom surfaces of the substrate 21, see figure 12);
a first coil portion (a first coil 13) and a second coil portion (a second coil 13)  respectively disposed on the first surface of the support substrate and the second surface of the support substrate to oppose each other with respect to the support substrate; and
a recognition pattern  (a marker pattern 86, see figure 12, par. 0155) disposed on the first surface of the body,
wherein the recognition pattern extends, from an edge region (an edge of a side face region 37b) in which the first surface of the body is in contact with the first side surface of the body, toward an edge region in which the first surface of the body is in contact with the second side surface of the body (see figure 12).
Regarding claim 2, Shimoichi discloses wherein the body further comprises a first end surface (35) and a second end surface (25) opposing each other and connecting the first surface of the body to the second surface of the body, and
wherein the recognition pattern (86)  is spaced apart from the first end surface of the body by a constant distance (the marker pattern 86 is spaced apart at a constant distance, see figure 12).
Regarding claim 3, Shimoichi discloses wherein the recognition pattern (86) is spaced apart from the second end surface of the body by a constant distance (such as a first end of the marker 86 and a second end of the marker pattern 86 are spaced apart at a constant distance, see figure 12).
Regarding claim 4, Shimoichi discloses wherein the recognition pattern (86) extends to the edge region in which the first surface of the body is in contact with the second side surface of the body (see figure 12).
Regarding claims 5, 13, Shimoichi discloses wherein the recognition pattern (86) has a straight linear shape (see figure 12).
Regarding claims 7, 14, Shimoichi discloses wherein the recognition pattern (86)  is made of an insulating material (see par. 0155).
Regarding claims 8, 15, Shimoichi discloses wherein the recognition pattern (86) protrudes from the first surface of the body (see figure 12).
Regarding claims 9, 16, Shimoichi discloses a first lead-out portion (11) and a second lead-out portion (12), respectively connected to end portions of the first and second coil portions (see figure 2) and respectively exposed through the first side surface of the body and the second side surface of the body (see figure 1).
Regarding claims 10, 17, Shimoichi discloses further comprising a first external electrode (4) and a second external electrode (5), respectively covering the first and second lead-out portions and respectively extending onto at least portions of the second surface of the body (see figure 1).
Regarding claim 11, Shimoichi discloses acoil component (see figures 1, 12) comprising:
a body including a first surface and a second surface opposing each other (top and bottom surfaces of the coil component, see figure 12), a third surface and a fourth surface opposing each other (sides surfaces, see figure 12) and connecting the first surface to the second surface, and a fifth surface (8) and a sixth surface (9) opposing each other and connecting the first surface to the second surface (see figure 1);
a support substrate (21) embedded in the body and including a first surface and a second surface opposing each other (see figure 12); 
a first coil portion (first coil 13)  and a second coil portion (second coil 13), respectively disposed on the first surface of the support substrate and the second surface of the support substrate to oppose each other; and
a plurality of recognition patterns (such as marker patterns 86) disposed on the first surface of the body and spaced apart from one another (see figure 12, par. 0155),
wherein at least one recognition pattern, among the plurality of recognition patterns, extends from an edge region in which the first surface of the body is in contact with the third surface of the body, toward an edge region in which the first surface of the body is in contact with the fourth surface of the body (ends of the marker patterns 86, see figure 12), the plurality of recognition patterns are spaced apart from the fifth surface (8) of the body by a constant distance (a distance between the surface 9 and the surface 8, see figure 12, par. 0062).
Regarding claim 12, Shimoichi discloses wherein the plurality of recognition patterns (86) are spaced apart from the sixth surface (the surface 9) of the body by a constant distance.
Regarding claim 18, Shimoichi discloses a coil component (see figures 1, 12) comprising:
a body (a body 1) including a first surface and a second surface opposing each other (a body of the coil component includes top and bottom surface, see figure 12), and a first side surface and a second side surface opposing each other  (side surfaces, see figure 12) and connecting the first surface of the body to the second surface of the body (also see figures 1, 12);
a support substrate (21) embedded in the body and including a first surface and a second surface opposing each other (top and bottom surfaces of the substrate 21, see figure 12);
a first coil portion (a first coil 13) and a second coil portion (a second coil 13)  respectively disposed on the first surface of the support substrate and the second surface of the support substrate to oppose each other with respect to the support substrate; and
a recognition pattern  (a marker pattern 86, see figure 12, par. 0155) disposed on the first surface of the body,
wherein the recognition pattern extends from a first edge defined by the first surface and the first side surface of the body, in a direction substantially perpendicular to the first edge (the marker pattern 86, in figure 12, extends from the first surface to the side surface, see figure 12).
Regarding claim 19, Shimoichi discloses wherein the recognition pattern (86) extends toward a second edge in opposite to the first edge on the first surface, and wherein the recognition pattern extends in a direction substantially parallel to a side edge () of the first surface connecting the first edge to the second edge (37d)(see figure 12).
Allowable Subject Matter
2.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836